Citation Nr: 1640194	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-23 742	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for pancreatitis.  

2.  Entitlement to service connection for a gall bladder disability.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to August 1970, to include service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  Pancreatitis did not have onset during active service and is not otherwise etiologically related to active service.  

2.  A gall bladder disability did not have onset during active service and is not otherwise etiologically related to active service.  

3.  The Veteran's service connected disabilities do not render him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday life or to protect himself from the hazards and dangers incident to the daily environment; or render him permanently housebound.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a gall bladder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  Entitlement to SMC based on the need for the regular aid and attendance of another person, or being housebound is not established.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350, 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's claims on appeal within an October 2010 notice letter.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  

To the extent that the September 2016 Informal Hearing Presentation (IHP) asserts that VA has not satisfied its duties to notify and assist, both by failing to make reasonable efforts to obtain relevant records and by failing to offer a VA examination, the Board finds that such assertions lack merit.  As noted above, the Veteran was properly notified how to substantiate his claims on appeal.  Thereafter, he identified relevant treatment records, which have been associated with the claims file, and responded that he had provided all evidence to support his claims.  

Additionally, while the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
      
As discussed further below, service treatment records do not document that pancreatitis or a gall bladder disability first had onset during the Veteran's active service or that they are otherwise etiologically related to active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his claimed pancreatitis or a gall bladder disability is associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claimed pancreatitis or a gall bladder disability are not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Pancreatitis & Gallbladder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for pancreatitis and a gall bladder disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of pancreatitis or a gallbladder disability.  A June 1967 physical examination at enlistment and a June 1970 physical examination at discharge each document normal relevant clinical evaluations and the Veteran denied any relevant conditions in concurrent reports of medical history.  

Post-service private treatment records from April 2010 document that the Veteran was admitted to the hospital with complaints of severe abdominal pain.  A diagnostic CT scan found gallstone pancreatitis, and a repeat CT scan showed emphysematous necrotizing pancreatitis which required a pancreatectomy and pancreatic necrosectomy.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for pancreatitis and a gall bladder disability.  

Initially, the Board notes that while the Veteran did serve in the Republic of Vietnam and is presumed to have been exposed to herbicides, neither pancreatitis nor a gall bladder disability is one of the specified diseases associated with herbicide exposure; therefore, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  

Significantly, service treatment records do not document that pancreatitis or a gall bladder disability first had onset during active service.  Rather, post-service treatment records first document gallstone pancreatitis in April 2010.  Moreover, there is no probative evidence of a nexus between pancreatitis or a gall bladder condition and the Veteran's active service.  

The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. at 469; however, to the extent that the Veteran's statements attempt to assert a nexus between pancreatitis or a gall bladder disability and his active service, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical expertise.  See Jandreau, 492 F.3d at 1376-77.  

In sum, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for pancreatitis and a gall bladder disability.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

III.  Special Monthly Compensation  

The Veteran also claims entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.  Under 38 U.S.C.A. § 1114 (l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Based on the evidence presented, the Board finds that SMC based on aid and attendance is not warranted.  The Veteran is service-connected for diabetes mellitus type II (rated as 20 percent disabling) and bilateral hearing loss (rated as noncompensable).  Significantly, the evidence of record does not document that the Veteran's service-connected disabilities result in anatomical loss or loss of use of both feet, or of one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; permanent bedridden status; or the need of regular aid and attendance of another person.  Thus, the Veteran is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114 (l).  

Regarding SMC based on housebound status, the Board notes that the Veteran does not meet the rating criteria for SMC under 38 U.S.C.A. § 1114 (s) and there is no evidence that shows he is permanently housebound due to service-connected diabetes mellitus type II and bilateral hearing loss.  Thus, SMC for housebound status is also not warranted.  

In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, there is not reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for pancreatitis is denied.  

Service connection for a gall bladder disability is denied.  

SMC based on the need for aid and attendance and/or housebound status is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


